DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because claims 1-7 represents claims that do not fall within one of the four statutory categories of invention. Since the claimed computer readable media may be software carried on a wave, the claim as a whole can be considered to be only a carrier wave which is not a "process", "machine" or "article of manufacture". 
The claim may be amended by changing “computer readable media” to -- non-transitory computer readable medium --, thus excluding that portion of the scope covering transitory signals.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chari, publication number: US 2020/0044848.

As per claim 1, Chari teaches a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system (Decentralized identities, [0002]), the computing system comprising:
one or more processors; and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
provide an attestation from a first entity of the decentralized network to a second entity of the decentralized network, the attestation defining information about an owner of the attestation that has been generated by the first entity and that is to be used by the second entity, the attestation including contact metadata that defines how to contact the first entity (Information generated by first entity but used by a second entity, [0073-0074], Notifying Bank A, [0092]); and


As per claim 2, Chari teaches wherein contacting the first entity comprises:
receiving an indication that the attestation has been presented by the owner of the attestation to the second entity (receiving requested identity assets, [0090-0091]); and
notifying the first entity that the attestation has been presented by the owner of the attestation to the second entity (Contacting Bank A, [0092]).

As per claim 3, Chari teaches further comprising:
recording the number of times that the owner of the attestation presents the attestation to the second entity (Tracking transactions, [0061]).

As per claim 4, Chari teaches wherein contacting the first entity comprises:
receiving a request from the second entity to determine if the attestation is still valid, the request including the DID of the owner of the attestation;

providing verification information from the first entity to the second entity that specifies whether the attestation included in the attestation is still valid or not (Verifying signature, [0093], Identity assets having a validity period [Fig. 3]).

As per claim 5, Chari teaches wherein the attestation includes a DID of the owner of the attestation (Decentralized ID, [0062]).

As per claim 6, Chari teaches wherein the attestation includes a pseudonymous identification of the owner of the attestation (Pseudonyms, [0086]).

As per claim 7, Chari teaches wherein the attestation includes no identifier related to the owner of the attestation (Anonymous identity exchange, [0074]).


Claims 8 - 14 are rejected based on claims 1 – 7
Claims 15 – 20 are rejected based on claims 1 - 2 and 4 – 7

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.